—In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order of the Supreme Court, Nassau County (DeMaro, J.), dated May 8, 2002, as granted the motion of the defendant Thomas J. Meehan for summary judgment dismissing the complaint insofar as asserted against him on the ground that she did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). *728Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Thomas J. Meehan established, prima facie, that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]). The opinion of the plaintiffs expert was unsupported by any objective medical evidence, and thus, was insufficient to raise a triable issue of fact (see Toure v Avis Rent A Car Sys., supra at 351; Scudera v Mahbubur, 299 AD2d 535 [2002]; Shay v Jerkins, 263 AD2d 475 [1999]; Friedman v U-Haul Truck Rental, 216 AD2d 266 [1995]).
Furthermore, the plaintiff failed to demonstrate that she sustained a medically-determined injury or impairment of a nonpermanent nature as a result of the accident which prevented her from performing all of the material acts which constituted her usual and customary daily activities for a period of not less than 90 days during the 180-day period immediately following the accident (see Gaddy v Eyler, 79 NY2d 955 [1992]; Licari v Elliott, 57 NY2d 230 [1982]; Greene v Miranda, 272 AD2d 441, 442 [2000]; Carpluk v Friedman, 269 AD2d 349, 350 [2000]; Cullum v Washington, 227 AD2d 370, 371 [1996]). Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.